Citation Nr: 0433458	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03- 10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an anxiety disorder, 
including whether the appellant had a pre-existing disorder 
which was aggravated by active military service.


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from October 1999 through July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Boston, Massachusetts,  Department of Veterans Affairs (VA) 
Regional Office (RO).

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


REMAND

The appellant contends that an anxiety disorder, which 
preexisted his entrance onto active military duty, was 
aggravated by service.  As part of its inquiry, the Board 
must first determine whether the appellant has been apprised 
of the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claims; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record does not indicate that the appellant has been 
fully apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ((Holding in part that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims)).  
Moreover, the Board concludes, based on the medical evidence 
presently in the file, which includes reports from before and 
after service in addition to the service medical records, 
that a VA examination in which the examiner renders a medical 
opinion about whether an anxiety disorder preexisted service 
and, if so, whether it was aggravated during service is 
warranted in this case.  38 C.F.R. § 3.159(c)(4).

Following compliance by the RO with regard to the VCAA, the 
RO will  readjudicate the claim of service connection for an 
anxiety disorder, including the question of whether the 
appellant had a pre-existing anxiety disorder that was 
aggravated by active military service.  

Accordingly, this matter is remanded for the following 
actions by the RO:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for an 
anxiety disorder that is not evidenced by 
the current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination in which the 
examiner renders a medical opinion about 
whether an anxiety disorder preexisted 
service and, if so, whether, based on 
review of the service medical records and 
the medical evidence dated after service, 
the anxiety disorder increased in 
severity beyond the natural progress of 
the disorder.  The examiner should also 
render an opinion as to whether an 
anxiety disorder in this case is a 
disorder separate from a personality 
disorder or whether anxiety shown on 
medical records is a symptom of a 
personality disorder.

3.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  In 
readjudicating this matter, the RO's 
attention is called to the provisions of 
38 U.S.C.A §§ 1111, 1132 and 1137, and 
the decision in Wagner v. Principi, 370 
F.3d 1089 (Fed.Cir. 2004).  If the 
benefit sought remains denied, the RO 
shall issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



